DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed August 10, 2022. Claims 1, 3, 4, 6, 10-12 and 14-17 have been amended. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi, III et al. (Fonzi; US Pub No. 2017/0296094 A1) in view of Morgan et al. (Morgan; US Pub No. 2016/0001111 A1) and Forsyth et al. (Forsyth; US Pub No. 2006/0201509 A1).
As per claim 1, Fonzi teaches a portable monitoring unit for personnel working in hazardous environments, comprising:
a coupling (Fig. 1E, guide path depicted as a dotted line between connector 566 and PASS 910)… structurally coupled (paragraph [0055], lines 1-4)…
a motion sensor (paragraph [0055], lines 5-8: implicit with the PASS device that detects lack of movement); 
an alert generator which is configured to generate an alert when motion is not detected for a period of time (paragraph [0055], lines 5-8: “provide an alarm in the case of lack of movement”; paragraph [0110], lines 12-20: over a period of time); and
a power interface arranged to receive power for the portable monitoring unit (paragraph [0054], lines 4-5: implicit disclosure with the connection of the power of the breathing apparatus to the control module 900 in Fig. 1E).
Fonzi does not expressly teach a coupling to which a plurality of different auxiliary units may be individually structurally coupled and decoupled… a power interface arranged to receive power for the portable monitoring unit from a corresponding power interface of one of the plurality of electric different auxiliary units, when said one of the plurality of different electric auxiliary units is individually structurally coupled to the portable monitoring unit,
wherein the plurality of different auxiliary units comprise different auxiliary units suitable for different personnel activities.
Morgan teaches a coupling to which a plurality of different auxiliary units may be individually structurally coupled and decoupled (paragraph [0032], lines 1-7: cartridge modules)…
wherein the plurality of different auxiliary units comprise different auxiliary units suitable for different personnel activities (paragraph [0050], lines 1-10: desired usage of facemask).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the cartridge modules as taught by Morgan, since Morgan states in paragraph [0050] that such a modification would result in configuring the facemask according to a desired usage or changing needs.
Forsyth teaches a power interface arranged to receive power for the portable monitoring unit from a corresponding power interface of one of the plurality of electric different auxiliary units (paragraph [0022]), when said one of the plurality of different electric auxiliary units is individually structurally coupled to the portable monitoring unit (paragraph [0007], lines 7-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement modular PASS device as taught by Forsyth, since Forsyth states in paragraph [0007] that such a modification would result in benefits in manufacturability, reliability, serviceability and maintenance.
As per claim 2, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the coupling is a mechanical coupling (Fonzi, Fig. 1E, Mechanical Connector 566; paragraph [0055], lines 2-3).
As per claim 3, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the said one electric auxiliary unit can be detachably coupled to the coupling (Fonzi, Fig. 1E, Detachable Coupling 566; paragraph [0055], lines 2-3).
As per claim 4, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the portable monitoring unit comprises a first housing and wherein the said one electric auxiliary unit comprises a second housing, wherein outer profiles of the first and second housings substantially conform (Morgan, paragraph [0033], lines 1-5).
As per claim 5, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the power interface of the portable monitoring unit comprises terminals or a wireless power receiver (Fonzi, power interface of the portable monitoring unit of Fonzi necessarily comprises terminals or wireless power receiver to receive power).
As per claim 6, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, further comprising a temporary power supply for powering the portable monitoring unit when an electric auxiliary unit is not coupled to the portable monitoring unit (Fonzi, it is well known in the art for PASS devices to have a temporary power supply for powering the unit when not coupled to a charging device).
As per claim 7, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, further comprising a display for displaying data (Fonzi, Fig. 1E, Display 930: control module of Fonzi comprises a display for displaying data).
As per claim 8, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, further comprising a data interface for receiving data from a data interface of the auxiliary unit (Fonzi, portable monitoring control module of Fonzi is connected to a processor of the auxiliary unit via a communication bus: paragraph [0054], fourth sentence).
As per claim 10, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the electric auxiliary unit is a battery pack (Fonzi, Fig. 1E, Power Source/Batteries 554).
As per claim 11, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the electric auxiliary unit is a docking unit which is connected to a breathing apparatus, optionally wherein the docking unit is connected to a power supply (Fonzi, Fig. 1E, Power Source/Batteries 554, Connection Assembly/System 550; paragraph [0053], lines 1-8).
As per claim 12, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 11, wherein the docking unit is connected to a further electric auxiliary unit, optionally wherein the further electric auxiliary unit is a battery pack (Fonzi, Fig. 1E, Power Source/Batteries 554, Connection Assembly/System 550; paragraph [0053], lines 1-8).
As per claim 13, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 11, wherein the docking unit is connected to a pressure transducer (Fonzi, Fig. 1E, Analog or Digital Pressure Gauge 920; paragraph [0055], lines 1-12).
As per claim 14, Fonzi in view of Morgan and Forsyth further teaches an apparatus comprising:
a portable monitoring unit in accordance with claim 1; and
an electric auxiliary unit structurally coupled to the portable monitoring unit (see claim 1 above).
As per claim 15, Fonzi in view of Morgan and Forsyth further teaches an apparatus:
a portable monitoring unit in accordance with claim 1; and 
a plurality of different electric auxiliary units, wherein each electric auxiliary unit can be individually structurally coupled to the portable monitoring unit (see claim 1 above; Additionally, Fig. 1E, Connector 566: each of a plurality of the auxiliary units described in Fonzi can be individually structurally coupled to the portable monitoring unit of Fonzi).
As per claim 16, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the electric auxiliary unit is a docking unit which is connected to a breathing apparatus (Forsyth, Fig. 1, Modular Controller Assembly 22).
As per claim 17, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the electric different auxiliary units comprise one selected from the group of: a self-contained breathing apparatus, a battery pack or a light-weight breathing apparatus (Morgan, paragraph [0031]: self-contained breathing apparatus).
As per claim 18, Fonzi in view of Morgan and Forsyth further teaches the portable monitoring unit as claimed in claim 1, wherein the different personnel activities comprise one selected from the group of: hazardous investigations and non- hazardous investigations (Morgan, paragraph [0002], lines 1-4: hazardous investigations).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi in view of Morgan and Forsyth as applied to claim 8 above, and further in view of Parkulo et al. (Parkulo; US Patent No. 7,263,379 B1).
As per claim 9, Fonzi in view of Morgan and Forsyth teaches the portable monitoring unit as claimed in claim 8.
Fonzi in view of Morgan and Forsyth does not expressly teach wherein the received data comprises pressure data indicative of a fill level of a vessel of breathable gas.
Parkulo teaches wherein the received data comprises pressure data indicative of a fill level of a vessel of breathable gas (col. 6, line 61; col. 7, lines 8-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the tank pressure sensor as taught by Parkulo, since Parkulo states in column 6, lines 54-61 that such a modification would result in outputting an alarm when low air pressure is detected.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. Examiner interprets the combination of the PASS and the SCBA device of Fonzi as teaching the portable monitoring unit as claimed. Therefore, the combination of Fonzi, Forsyth and Morgan teaches structurally coupling and decoupling components to a portable monitoring device. Each of the prior art of Fonzi, Forsyth and Morgan are drawn towards SCBA technology. Therefore, one having ordinary skill in the art would be motivated to combine each of Fonzi, Forsyth and Morgan with each other. The prior art of Forsyth is applied to teach a battery powered modular component. Additionally, as the prior art of Morgan teaches a mask applied to a SCBA device. As the prior art of Forsyth teaches a battery powered modular component and the prior art of Morgan teaches a SCBA device having multiple of replaceable components each having different functionality, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the multiple of replaceable components of Morgan with the battery powered modular components of Forsyth creating a plurality of battery powered modular/replaceable components, since it has been held that broadly providing mechanical or powered means to replace manual components which have accomplished the same result involves only routine skill in the art. Also, the claim limitation “auxiliary device” is defined by its broadest reasonable interpretation in light of the Specification. Limitations from the Specification are not read into the claims unless needed to understand a claim limitation which is used outside of its common definition. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684